DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed December 21, 2021 (hereafter the “12/21 Reply”) has been entered.  Claims 15, 144-145 and 158 have been canceled.  
Claims 1, 3, 5, 11, 19, 135, 147-150 and 152-157 are pending. 

Claim Interpretation
As previously indicated, Claim 153 recites “or to a subset of other nucleic acid barcodes in the array”.  This phrase has been accorded the broadest reasonable interpretation where “a subset of other nucleic acid barcodes” means --a group of one (1) or more other nucleic acid barcodes--.  This is consistent with the lack of an express definition for the term “subset” in the application as filed, as well as the use thereof on page 7, lines 1-2.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim cancellations, the previous rejection of Claims 15 and 144 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of claim cancellation and amendment, the previous rejection of Claims 157-158 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of claim cancellations and amendments, the previous rejections of Claims 15, as well as new Claims 155-156 and 158, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 


Claim Rejections - 35 USC § 103 –Maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, 151 and 155-156 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (WO 2016/138500 A1; cited in IDS filed 9/28/2020) in view of Erlich et al. (US 2013/0130923 A1; published 5/23/2013), both as previously cited).
This rejection has been previously presented, and has been adjusted to include additional teachings of Fu et al. in light of claim amendments. 
As an initial matter, both Fu et al. and Erlich et al. are directed to methods of producing nucleic acid libraries from fetal cells, including with use of beads as a solid support, as a common field of endeavor (see e.g. ¶0208 of Fu et al. and title and abstract of Erlich et al.).  
Regarding Claim 1, Fu et al. teach an embodiment of a method starting with “a target RNA, wherein the first extension step is a reverse transcription step using a first oligonucleotide comprising a second universal PCR primer and a poly(dT), and the second extension step may use a second oligonucleotide comprising a target-specific sequence and a universal adaptor primer, and the third extension step may use a third oligonucleotide comprising a stochastic barcode and a binding partner for the universal adaptor primer” (see Fig. 10 and pg 15, ¶0029). 
The “reverse transcription step” is depicted in the upper portion of Figure 10, which is reproduced as follows:

    PNG
    media_image1.png
    103
    372
    media_image1.png
    Greyscale
,
where ¶0117 (see pgs 39-40) describes the top horizontal line as a “target comprising a poly-A tail [that] can hybridize to a polynucleotide comprising an oligo dT and a universal label (e.g., universal PCR primer)”.  That hybridizing corresponds to instant step (b) of Claim 1, and that polynucleotide corresponds to a “capture oligonucleotide” of step (b).  
They further teach that “[t]he oligo dT can be extended (e.g., reverse transcription) to incorporate the sequence of the target”, and produce an elongated strand, depicted by the dotted line, the downward arrow, and the bottom horizon line above.  This primer extension corresponds to step (c) of Claim 1.  
Fu et al. further teach two additional extension steps (with the second extension adding “a stochastic barcode”) to generate a “stochastically barcoded target” and that “Figure 10 is meant as an exemplars embodiment” (ibid).  The use of two extension steps will be addressed following a discussion of “stochastic barcode”.
The teachings of Fu et al. include a “Definitions” section (see pgs 21-26), with a non-limiting description of “stochastic barcode” in ¶0079 (see pg 23).  Specifically, they teach that “the term ‘stochastic barcode’ can refer to a polynucleotide comprising labels” (see 1st sentence of ¶0079).  Their teachings also include a “Stochastic Barcodes” section (see pgs 26-34), which teaches that “[a] stochastic barcode can comprise one or more labels” and that “[e]xemplary labels can include a universal label, a cellular label, a molecular label, a sample label, a plate label, a spatial label, and/or a pre-spatial label” (underlining added; see pg 27, ¶0089, 2nd and 3rd sentences).  Fu et al. further teach that “[a]s used herein, a universal label can be used interchangeably with ‘universal PCR primer’” (underlining added; see pgs 27-28, ¶0090, last sentence).  Based on the above, the scope of Fu et al.’s “stochastic barcode” includes a polynucleotide comprising one “universal label”, i.e. one “universal PCR primer”, without any other “label”.    
Also within their “Stochastic Barcodes” section, Fu et al. teach that “[s]tochastic barcodes may comprise a target binding region” (see pg 31, ¶0102, where “[i]n some embodiments, the target binding regions may comprise a nucleic acid sequence that hybridizes specifically to a target) and that 
“a target binding region may comprise a nonspecific target nucleic acid sequence.  A non-specific target nucleic acid sequence may refer to a sequence that may bind to multiple target nucleic acids, independent of the specific sequence of the target nucleic acid.  For example, target binding region may comprise a random multimer sequence, [and] can be, for example, a random dimer, trimer, quatramer, pentamer, hexamer, septamer, octamer, nonamer, decamer, or higher multimer sequence of any length” (underlining added; see pg 32, ¶0103).  

Based on the foregoing, the scope of Fu et al.’s “stochastic barcode” includes a polynucleotide comprising one “universal PCR primer” (without any other “label”) and one “target binding region” that comprises “a random multimer sequence”.  This corresponds to an oligonucleotide “consisting of a 5’ universal primer site and a 3’ target binding site [that] consists of a random sequence” in step (d) of instant Claim 1. 
With the above scope of Fu et al.’s “stochastic barcode”, and returning to the description of two additional extension steps (in Fig. 10) to add “a stochastic barcode” to generate a “stochastically barcoded target”, one having ordinary skill in the art at the time of the invention would find that Fu et al.’s teachings (A) include the scope of using a stochastic barcode with one “universal PCR primer” and one “random multimer sequence” as a “target binding region” in a single extension step to generate a “stochastically barcoded target”; or (B) render obvious a substitution of a “gene-specific primer attached to a universal adaptor primer” and a “a stochastic barcode comprising a sequence complementary to the universal adaptor primer” (and their use in two extension steps as depicted in the Fig. 10 method) with a stochastic barcode with one “universal PCR primer” and one “random multimer sequence” as a “target binding region”.  That artisan would be motivated to make the latter substitution with the reasonable expectation of successfully improving the method by reducing two extension reactions to one, and expanding the method to include use of target binding regions that “bind to multiple target nucleic acids, independent of the specific sequence of the target nucleic acid” as taught by Fu et al., without surprising or unexpected results.  
And in the interest of clarity, the above includes substitution of a 3’ end “gene-specific primer” with a 3’ end primer that is a “target binding region” comprising a “random multimer sequence” as part of a polynucleotide with a “universal PCR primer” to the 5’ end of that “target binding region”.  The extension step mediated by that polynucleotide corresponds to the top portion of Figure 10, reproduced as follows (with inclusion of the portion depicted above):

    PNG
    media_image2.png
    181
    372
    media_image2.png
    Greyscale

where the diagonally oriented rectangle in the lower left is the “universal PCR primer” connected to a hybridized sequence that is the random multimer target binding region, and the dotted line below the second downward arrow is the (single) extension step that generates a “stochastically barcoded target”.  That (single) extension step takes the place of the two steps as explained above, and is also the “second” extension step relative to the reverse transcription step depicted at the top of the above illustration.  This “second” extension step also corresponds to steps (d) and (e) in Claim 1 and Claim 151.  
Regarding Claim 3, Fu et al. teach a method “similar to that depicted in Figure 2, except that parts of a stochastic barcode are introduced in [ ] the first extension step” (see e.g. Fig. 4 and ¶0023).
Regarding Claim 5, Fu et al. teach a bead surface linked to an oligonucleotide comprising a “target-specific sequence” (i.e. “target binding region”) and a universal adaptor primer used in the “1st extension” (see e.g. Figs. 14-17 and ¶0062).
Regarding Claim 11, Fu et al. teach starting with target nucleic acids from a sample where “the sample is a single cell” (see e.g. ¶¶0006, 0007, and 0009; also 0181).
Regarding Claims 15, 144 and 145 (and with reference to part (d) of Claim 1), Fu et al. teach that a “target binding region may comprise a random multimer sequence, [and] can be, for example, a random dinner, trimer, quatramer, pentamer, hexamer, septamer, octamer, nonamer, decamer, or higher multimer sequence of any length” (as described above; see ¶0103).  The use of a random nonamer as the 3’ target binding region as taught by Fu et al. will necessarily include embodiments wherein the nonamer has the sequence 5’-NNNGGNNNB-3’ as encompassed by Claims 15 and 144 and as described on page 24, lines 5-11, of the instant specification. 
Regarding Claim 147, Fu et al. teach pooling of barcoded target nucleic acids, such as those after a first extension step like that shown in Fig. 4, top (see also ¶0184).   
Regarding Claims 155-156, Fu et al. teach the use of stochastic barcodes comprising “a cellular label [which] may comprise a nucleic acid sequence that provides information for determining which target nucleic acid originated from which cell” (see pg 30, ¶¶0098-0100).   
And while Fu et al. teach use of microwells with their methods (see e.g. pgs 46-53), they do not teach the use of a picowell as presented in Claim 1.  
Erlich et al. teach methods of manipulating nucleic acids with use of a “microreactor”, which comprises “a pore or a well (e.g., microwell, nanowell, picowell, micropore, or nanopore)” and is “a partitioned space in which a nucleic acid molecule can hybridize to a solid support nucleic acid molecule” (see ¶0101).  Erlich et al. further teach “[e]xamples of solid supports for use with” their processes include “beads” (see e.g. pg 18, ¶¶0126-0128), which is applicable to Claims 155-156 as explained below.  They further teach the beads as optionally tagged with a nucleic acid (see ¶0128).  
Regarding Claims 1, 3, 5, 11, 15, 135, 144-145 and 151, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. (1) by performing at least the first extension step (of an oligo dT containing polynucleotide) in a picowell in a manner corresponding to that taught by Erlich et al., and (2) with the use of a stochastic barcode with one “universal PCR primer” and one “random multimer sequence” in a “second” extension step of Fu et al. as explained above, with the reasonable expectation of successfully improving and expanding the method to include the ability to hybridize target nucleic acids to a solid support attached nucleic acid molecule without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple combining of prior art elements (primer extension reaction of Fu et al. and microreactor of Erlich et al.) according to known methods to yield predictable results; and as simple use of known techniques (of Erlich et al.) to improve a method (of Fu et al.) in a known way.  
And regarding Claims 147-149, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al. performed in a picowell as taught by Erlich et al. (as explained above), would include the “pooling” step of Fu et al. with the reasonable expectation of successfully improving the method to reduce the amount of reagents and manipulations needed, as compared to unpooled reaction volumes, without surprising or unexpected results.  And after “pooling”, it would have been obvious to continue the subsequent steps of the Fu et al. method (as described above) in the ‘pooled’ volume.  Additional motivation for the combination of features is provided by the skilled person’s recognition of the change as simple choice among predictable embodiments taught by Fu et al. 
And regarding Claims 155-156, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al., performed in a picowell as taught by Erlich et al. (as explained above), would include beads with a “cellular label” barcode of Fu et al. (analogous to the tagged beads of Erlich et al. used in their picowells) with the reasonable expectation of successfully improving the method to include a cellular label “that provides information for determining which target nucleic acid originated from which cell” as taught by Fu et al. without surprising or unexpected results.  Additional motivation for the combination of features is provided by the skilled person’s recognition of the change as simple choice among predictable embodiments taught by Fu et al. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, 151 and 155-156 above in view of Vollmers et al. (US 2018/0179879 A1; effectively filed at least as of June 28, 2016, as previously cited).
As an initial matter, all three documents are directed to methods of producing nucleic acid libraries as a common field of endeavor. 
The teachings of Fu et al. and Erlich et al. have been described above.  They do not teach the addition of a crowding agent in a step of their method as presented in Claim 19.  
Vollmers et al. teach “conditions in which the primers are extended to produce primer extension products” as well as such conditions including other components, such as “one or more molecular crowding agents (e.g., polyethylene glycol, or the like), one or more enzyme-stabilizing components (e.g., DTT present at a final concentration ranging from 1 to 10 mM (e.g., 5 mM)), and/or any other reaction mixture components useful for facilitating polymerase-mediated extension reactions” (see e.g. ¶0022). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. in view of Erlich et al. (as explained above) by adding a crowding agent to one or both of the primer extension steps as described above, in a manner corresponding to that taught by Vollmers et al., with the reasonable expectation of successfully improving the primer extension(s) without surprising or unexpected results.  Additional rationales for the modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements (in the primer extension reactions taught by both teachings) according to known methods to yield predictable results; and as simple use of known techniques (of Vollmers et al.) to improve a method (of Fu et al. and Erlich et al. as explained above) in a known way.  

Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, 151 and 155-156 above in view of Ward et al. (US 2009/0099040 A1, as previously cited).
As an initial matter, all three documents are directed to methods of producing nucleic acid libraries as a common field of endeavor. 
The teachings of Fu et al. and Erlich et al. have been described above.  They do not teach use of a DNA polymerase lacking both exonuclease activities as presented in Claim 150.    
Ward et al. teach use of “Klenow exo-minus DNA polymerase“ to generate a second strand by extension (after first strand synthesis with reverse transcriptase) as part of library synthesis (see e.g. ¶¶0012, 0047, 0073, 0089, and 0101).  They further teach the polymerase as having strand-displacement activity to displace single strands to become templates for hybridization and primer extension (see e.g. ¶¶0047 and 0049). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. in view of Erlich et al. (as explained above) by using the Klenow exo-minus DNA polymerase as taught by Ward et al., with the reasonable expectation of successfully improving the method via the strand-displacement activity of the polymerase without surprising or unexpected results.  An additional rationale for the modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (polymerase of Ward et al.) for another (polymerase of Fu et al.) to obtain predictable results.  

Claims 152-154 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, 151 and 155-156 above in view of Deutsch et al. (US 2007/0292837 A1; published 12/20/2007, as previously cited).
As an initial matter, both Fu et al. and Deutsch et al. are directed to methods of analyzing single cells as a common field of endeavor (see e.g. claims 2, 21, 32, and 46 of Fu et al. and ¶0029 of Deutsch et al.). 
The teachings of Fu et al. and Erlich et al. have been described above.  
The teachings of Fu et al. regarding a “cellular label” (stochastic barcode) are re-emphasized. 
Fu et al. also teach synthesis of stochastic barcodes on solid supports and substrates (see e.g. ¶¶0175-0178) and methods of stochastic barcoding, including barcoding of target nucleic acids liberated from distributed cells that were lysed after distribution (see e.g. ¶¶0179-0181, esp. 0181; and Figs. 15-17), which correspond to Claims 152 and 153.
Fu et al. and Erlich et al. do not teach distribution of single cells into picowells with a functionalized surface with a barcode as presented in Claim 152, nor of the details of the barcode and array as presented in Claims 153-154.  
Deutsch et al. teach a “picowell array” (see e.g. ¶0212) and embodiments thereof where the “picowells are configured to hold no more than one living cell of a certain size at any one time” (see e.g. ¶0029), which corresponds to Claim 152.  They further teach that “the plurality of picowells comprises individually addressable picowells” (see e.g. ¶¶0027, 0124, and 0127), which corresponds to “known” locations of an array as presented in Claim 154. 
Regarding Claims 152 and 154, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. and Erlich et al. (as explained above) by distributing single cells into wells of an addressable picowell array, as taught by Deutsch et al., with modification of the wells for stochastic barcoding in the manner of Fu et al., with the reasonable expectation of successfully improving the efficiency of performing the method by utilizing a multiwell plate (i.e. device) without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled person’s recognition of the change as simple substitution of one known element (picowell array of Deutsch et al.) for another (picowell of Erlich et al.) to obtain predictable results; and simple combining of prior art elements (stochastic barcoding of Fu et al. and the picowell array of Deutsch et al.) according to known methods to yield predictable results; and as simple use of known techniques (of Deutsch et al.) to improve a method (of Fu et al. and Erlich et al. as explained above) in a known way.  
And regarding Claim 153, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the practice the method of Fu et al., performed in a picowell array as taught by Erlich et al. and Deutsch et al. (as explained above), would include use of single cells and ‘cellular labeling’ (stochastic barcoding) of Fu et al. where the barcode of a picowell in the array is different from that of one or more other picowell in the array, with the reasonable expectation of successfully improving the method by identifiably labelling the cell in each picowell, without surprising or unexpected results.  

Claims 157-158 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Erlich et al. as applied to Claims 1, 3, 5, 11, 15, 135, 144-145, 147-149, 151 and 155-156 above in view of Loewy et al. (US 5,939,291; issued 8/17/1999).
As an initial matter, all three documents relate to methods of amplifying nucleic acids as a common field of endeavor, with Erlich et al. and Loewy et al. relating to contexts involving amplification in picowell volumes and microfluidics, respectively. 
The teachings of Fu et al. and Erlich et al. have been described above.  
Fu et al. also teach use of a second strand cDNA as a template for strand extension followed by further amplification (see e.g. Figure 1, “3rd extension” and subsequent amplification; and pg 14, ¶0020).  This corresponds to “running a single PCR reaction” in Claim 158 as interpreted above in its rejection for indefiniteness.  This also correlates with the presence of PCR primer sequences at both ends of the second cDNA strand after the “second” extension step explained in the first rejection above.  
Fu et al. and Erlich et al. do not teach denaturing first and second strands of cDNA with a base, such as NaOH, as presented in Claim 157.  
Loewy et al. teach that “[c]ompared to heat denaturation, chemical or electrostatic denaturation [ ] is more efficient in that more of the molecules in a sample denature in response to the addition of base, or subjection to an electric field in the case of electrostatic denaturation” (see col. 2, lines 22-28).  The skilled artisan would understand this to mean that all three are means for denaturing nucleic acids, and they are art-recognized equivalents for same purpose as each other.  
Loewy et al. also teach a nucleic amplification procedure in a “microfluidics environment” that includes “initial chemical-based denaturation, which preferably is effected by subjecting the target nucleic acid to about 0.1 M to about 0.25 M base, such as NaOH“ followed by neutralization (see col. 7, lines 12-30, esp. lines 25-29).  They further teach the nucleic acid as “attached to a solid surface, such as a microparticle” or “microbead” (see col. 7, lines 30-34). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Fu et al. and Erlich et al. (as explained above) to include using the second strands of cDNA as templates (as taught by Fu et al.) and with use of NaOH to denature duplex cDNA (and with neutralization as taught by Loewy et al.) followed by PCR amplification (in the manner of Fu et al.), with the reasonable expectation of successfully performing the method using chemical denaturation as an art recognized equivalent without surprising or unexpected results.  
Stated differently, rationale for the modifications is provided by the skilled person’s recognition of the change as simple substitution of one known element (NaOH mediated denaturation of Loewy et al.) for another to obtain predictable results because Loewy et al. teach art equivalency among heat, chemical, and electrostatic methods for denaturation and expressly teach use of chemical denaturation with beads (in common with both Fu et al. and Erlich et al.) in microfluidic volumes that are analogous to the picowell volumes of Erlich et al. 

Response to Applicant Arguments
Applicant’s arguments in the 12/21 Reply (see pgs 7-11) have been fully considered with the totality of the record and with respect to the above rejections.  The arguments are not persuasive.
Applicant first argues (on pgs 7-8) that “there is no reasonable expectation of success for the combination of Fu and Erlich because [ ] neither Fu nor Erlich teaches or suggests step (d) of claim 1 as currently amended” (see bridging ¶).  This argument is not persuasive because it is contrary to specific teachings of Fu et al., which include Figure 10 and the descriptions regarding “stochastic barcode” as explained in the first statement of rejection above.  
The arguments also rely upon the previous rejections’ reference to the use of “comprising” in step (d) as previously presented (see pg 8, 2nd thru last ¶s).  This argument is not persuasive because as presented in the first rejection above, the teachings of Fu et al. include “stochastic barcodes” that correspond to the “second strand priming oligonucleotides” of amended step (d).  
Applicant next argues (on pgs 9-10) that the asserted modification of Fu et al. in view of Erlich et al. “would frustrate Fu’s purpose of sequencing gene-specific molecules (e.g., TCR sequences) (see pg 9, 2nd full ¶).  This is not persuasive because it is contrary to specific teachings of Fu et al., such as in ¶0103 as described above).  Moreover, the teachings of Fu et al. are not as limited as Applicant alleges.  For example, they expressly teach that “[s]ome embodiments relate to methods and compositions for characterizing a sample by identifying the TCR alpha chain or beta chain of a T cell” (emphasis added; see abstract) and that “[i]n some embodiments, the target is an mRNA molecule. In some embodiments, the mRNA molecule encodes a T cell receptor (TCR) alpha chain or beta chain” (emphasis added; see pg 2, ¶0005).  Thus contrary to Applicant’s argument on pg 9, 3rd ¶, not all embodiments disclosed by Fu et al. are “directed to methods and compositions of sequencing TCR alpha chain and beta chain of a T cell”.  This is further supported by consideration of Claim 4 of Fu et al. (see pg 107), which is consistent with Applicant’s arguments, where broader Claims 1-3, 20-22, 31-33 and 40-44 are not so limited.  
Applicant also argues that “[u]sing random sequences would allow for priming to any sequence. This would reduce the method of Fu to one that can at most count all the molecules in a sample, without any other use” (see pg 9, last full ¶).  This argument is not persuasive because Fu et al. clearly teach a method of labeling target nucleic acids in a sample (see e.g. pg 107, Claims 1-3) and an artisan skilled in the art would recognize that the labeled nucleic acids are a library of expressed sequences which can be used, for example, in subsequent screens for expressed sequences of interest, which is a real world utility beyond merely counting molecules as Applicant alleges.  
In light of the foregoing, Applicant’s arguments are not persuasive.  
Regarding the other four statements of rejection above, Applicant argues (on pgs 10-11) that the alleged deficiencies addressed above are not remedied by the additional references in each of the rejections.  Because those alleged deficiencies are not persuasive as explained above, the additional arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/AARON A PRIEST/Primary Examiner, Art Unit 1637